Title: From George Washington to John Parke Custis, 1 March 1778 [letter not found]
From: Washington, George
To: Custis, John Parke

Letter not found: to John Parke Custis, 1 Mar. 1778. On 3 April, Custis wrote Martha Washington: “My Affecte Regards to the General. . . . I return Him many Thanks for his Letter of the 1st of which got to my Hands on Tuesday last” (Fields, Papers of Martha WashingtonJoseph E. Fields, ed. “Worthy Partner”: The Papers of Martha Washington. Westport, Conn., and London, 1994., 178–79).